Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.
This communication is responsive to Amendment, filed 06/24/2022.
Claims 1-9, 19-33 are pending in this application. Claims 1, 2, 26 are independent claims. Claims 10-18 were previously canceled. Claims 26-33 were added.

Information Disclosure Statement
	Applicants’ Information Disclosure Statement, filed 06/24/2022, has been received, entered into the record, and considered.  See attached form PTO-1449.

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Representative Christina McDonough, on 09/02/2022. 
The application has been amended as follows:
21.	(Currently Amended) The data processing system of claim [[12]] 1, wherein the operations further include:
receiving, through the editor interface, selection data specifying selection of the second representation and further specifying that one or more criteria be applied to those output, joined values of one or more given fields represented by the at least one of the second data structures.

Reasons for Allowance
Claims 1-9, 19-33 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 2, 26 recite, in combination with the remaining elements, the uniquely distinct steps of: displaying, in the editor interface, representations of the one or more given attributes (i) specified for the at least one of the second data structures, and (ii) corresponding to the version of the one or more attributes of the one or more respective fields of the at least one first data structure corresponding to the at least one of the second data structures in the subset, receiving, through the editor interface, selection data specifying selection of one or more representations of the one or more given attributes corresponding to the version of the one or more attributes of the one or more fields of the at least one first data structure corresponding to the at least one of the second data structures, wherein the version includes the modification to the one or more attributes of the one or more fields in the at least one first data structure; based on the one or more criteria, segmenting a plurality of received data records by identifying some of the received data records that have one or more fields represented in the one or more selected representations of the one or more given attributes corresponding to the version of the one or more attributes of the one or more fields of the at least one first data structure corresponding to the at least one of the second data structures; wherein one or more of the segmented data records are associated with a key field specifying a value of a key, and when instructions are received through the editor interface to join segmented data records based on one or more values of one or more keys:
for segmented data records associated with a given value of a key, joining the segmented data records associated with the given value of the key; and outputting the joined data records. 
The closest prior art Klauke et al. (US Pat No. 9,619,502) teaches combining row based and column based tales, but Klauke does not teach “editor interface”, “selection data’, “the version of the attributes of the fields of a first data structure". 
Yokouchi et al. (US Pat No. 7,519,620) teaches replicating databases but Yokouchi does not fairly disclose  “through the editor interface, selection data specifying selection of one or more representations of the one or more given attributes corresponding to the version of the one or more attributes of the one or more fields of the at least one first data structure corresponding to the at least one of the second data structures", as recited in independent claims 1, 2 and 26. Therefore, the prior art, taken singularly or in combination, fail to anticipate or render the above stated system limitation obvious. 
Dependent claims 3-9, 19-25, 27-33 are allowed at least by virtue of their dependency from claims 1, 2 and 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 9:00AM to 5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/           Primary Examiner, Art Unit 2153